       Case 2:20-cr-00146-WFN      ECF No. 22   filed 11/19/20   PageID.51 Page 1 of 3




 1
                                                                                  FILED IN THE
 2                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                        Nov 19, 2020
 4
                                                                             SEAN F. MCAVOY, CLERK

 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,                      Case No. 2:20-CR-00146-WFN-1
10
11                               Plaintiff,         STIPULATED PROTECTIVE
                                                    ORDER REGARDING
12
                    v.                              IDENTIFICATION OF MINOR
13                                                  VICTIMS PURSUANT TO 18
14   JAIDEN GYVAN PETERSEN,                         U.S.C. § 3509

15                            Defendant.            Court:
16                                                  Hon. Wm. Fremming Nielsen
                                                    United States District Judge
17
            The Court has received and reviewed the Stipulation for Protective Order
18
     Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, filed by
19
     the parties in the above-captioned matter, and is fully advised.
20
21          GOOD CAUSE HAVING BEEN SHOWN, the Court hereby ORDERS that

22   the Stipulation for Protective Order Regarding Identification of Minor Victims
23   Pursuant to 18 U.S.C. § 3509 filed by the parties, ECF No. 20, is GRANTED.
24          1.    IT IS FURTHER ORDERED that the privacy protection measures
25   mandated by 18 U.S.C. § 3509(d), which apply when a case involves a person
26   under the age of eighteen years who is alleged to be a victim of a crime of sexual
27   exploitation, or a witness to a crime committed against another person, apply to
28   this case.


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 1
       Case 2:20-cr-00146-WFN     ECF No. 22    filed 11/19/20   PageID.52 Page 2 of 3




 1         2.     IT IS FURTHER ORDERED that all persons acting in this case in
 2   a capacity described in 18 U.S.C. § 3509(d)(1)(B), shall:
 3                a.    Keep all documents that disclose the names, identities, or any
 4                      other information concerning minors in a secure place to which
 5                      no person who does not have reason to know their contents has
 6
                        access;
 7
                  b.    Disclose such documents or the information in them that
 8
                        concerns minors only to persons who, by reason of their
 9
                        participation in the proceeding, have reason to know such
10
                        information;
11
                  c.    Not permit Defendant himself to review discovery outside the
12
                        presence of defense counsel or a defense investigator;
13
14                d.    Not permit Defendant to keep discovery in his own possession

15                      outside the presence of defense counsel or a defense
16                      investigator; and
17                e.    Not permit Defendant to keep, copy, or record the identities of
18                      any minor or victim identified in discovery in this case.
19         3.     IT IS FURTHER ORDERED that all papers to be filed in Court that
20   disclose the names or any other information identifying or concerning minors shall
21   be filed under seal without necessity of obtaining a Court order, and that the person
22   who makes the filing shall submit to the Clerk of the Court:
23                a.    The complete paper to be kept under seal; and
24
                  b.    The paper with the portions of it that disclose the names or
25
                        other information identifying or concerning children redacted,
26
                        to be placed in the public record.
27
28


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 2
       Case 2:20-cr-00146-WFN      ECF No. 22   filed 11/19/20   PageID.53 Page 3 of 3




 1         4.      IT IS FURTHER ORDERED that the parties and the witnesses shall
 2   not disclose minors’ identities during any proceedings connected with this case.
 3   The parties and witnesses will refer to alleged minor victims only by using agreed-
 4   upon initials or pseudonyms (e.g., “Minor Victim 1”), rather than their bona fide
 5   names, in motions practice, opening statements, during the presentation of
 6
     evidence, in closing arguments, and during sentencing.
 7
           5.      IT IS FURTHER ORDERED that the government may produce
 8
     discovery to the defense that discloses the identity and images of alleged minor
 9
     victims in this case, in order to comply with the government’s discovery
10
     obligations. Defendant, the defense team, Defendant’s attorneys and investigators,
11
     and all of their externs, employees, and/or staff members, shall keep this
12
     information confidential as set forth above.
13
14         6.      IT IS FURTHER ORDERED that this ORDER shall apply to any

15   attorneys who subsequently become counsel of record, without the need to renew
16   or alter the ORDER.
17         7.      IT IS FURTHER ORDERED that this ORDER shall apply to the
18   personal identifying information and images of any minors who are identified over
19   the course of the case, whether or not such minors are known to the government
20   and/or Defendant at the time the ORDER is entered by the Court.
21
           IT IS SO ORDERED. The Clerk shall enter this Order and furnish copies
22
     to counsel.
23
           Dated this 19th day of November, 2020.
24
25
26
                                       ____________________________________________
27                                        HONORABLE WM. FREMMING NIELSEN
28                                       SENIOR UNITED STATES DISTRICT JUDGE


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 3
